MEMORANDUM **
Hayes Cotton appeals pro se the district court’s dismissal of his diversity action for lack of personal jurisdiction. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo orders dismissing for lack of personal jurisdiction. Lee v. City of Los Angeles, 250 F.3d 668, 680 (9th Cir.2001). We affirm.
The district court properly dismissed Cotton’s action for lack of personal jurisdiction over the defendants because his complaint failed to allege that the defendants conducted substantial activities in California or purposefully availed themselves of doing business in California. See id. at 692.
Cotton’s contention that the district erred by declining to address his motion for reconsideration of the denial of his motion for default judgment lacks merit. The motion was rendered moot by the district court’s determination that it lacked personal jurisdiction over the defendants.
Cotton’s motion filed with this court on July 21, 2001, is denied because the Americans with Disabilities Act, 42 U.S.C. § 12132, does not abrogate the requirements for personal jurisdiction in district courts.
Cotton’s motion to “add documentation” filed on August 24, 2001, is granted.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.